                                                                    Case 2:17-cv-02896-JCM-GWF Document 69 Filed 01/22/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                            8    Certificateholders of CWALT, Inc. Alternative
                                                                 Loan Trust 2005-23CB Mortgage Pass-Through
                                                            9    Certificates, Series 2005-23CB
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE                    Case No.: 2:17-cv-02896-JCM-GWF
AKERMAN LLP




                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC. ALTERNATIVE LOAN
                                                            14   TRUST 2005-23CB MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-                  STIPULATION AND ORDER TO EXTEND
                                                            15   23CB,                                               DISPOSITIVE MOTION DEADLINE

                                                            16                                 Plaintiff,            [SECOND REQUEST]

                                                            17   vs.

                                                            18   TAYLOR WALES, FIRST CALIFORNIA
                                                                 MORTGAGE COMPANY, LOS PRADOS
                                                            19   COMMUNITY ASSOCIATION,

                                                            20                                 Defendants.
                                                            21            Plaintiff/Counter-Defendant The Bank of New York Mellon fka The Bank of New York, as
                                                            22   Trustee for the Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-23CB Mortgage
                                                            23   Pass-Through Certificates, Series 2005-23CB (BoNYM), Defendant/Counter-Claimant/Third-Party
                                                            24   Plaintiff Taylor Wales (Wales), and Third-Party Defendant Rugged Oaks Investments, LLC
                                                            25   (Rugged Oaks) stipulate to extend the respective dispositive motion deadlines as to Wales
                                                            26   counterclaim against BoNYM and Wales third-party claim against Rugged Oaks. This is the second
                                                            27   request to extend the dispositive motion deadline set by the stipulation and order to extend discovery
                                                            28   filed on August 23, 2018 [ECF No. 54]. The current deadline is set for January 22, 2019. The parties

                                                                 47589316;1
                                                                    Case 2:17-cv-02896-JCM-GWF Document 69 Filed 01/22/19 Page 2 of 2




                                                            1    stipulate and agree to an additional 30 day extension to file dispositive motions. The new deadline

                                                            2    for dispositive motions is February 21, 2019. The new deadline for the proposed joint pretrial order

                                                            3    is March 23, 2019.

                                                            4             Good cause exists to grant the extension. This court dismissed BoNYM's claims on statute of

                                                            5    limitations grounds. [ECF No. 66]. Wales is evaluating whether to proceed on his counterclaim

                                                            6    against BoNYM in light of the court's dismissal. The parties continue to be in settlement

                                                            7    negotiations. Extending the deadline for dispositive motions under the circumstances will preserve

                                                            8    court and party resources should Wales dismiss his claims or the parties settle. This request is made
                                                            9    in good faith and not made for purposes of delay.

                                                            10   Dated: January 22, 2019
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 AKERMAN LLP                                         SPRINGEL & FINK LLP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 /s/ Tenesa S. Powell                                /s/ Michael A. Arata
                                                            13   ARIEL E. STERN, ESQ.                                ADAM H. SPRINGEL, ESQ.
                                                                 Nevada Bar No. 8276                                 Nevada Bar No. 7182
                                                            14   TENESA POWELL, ESQ.                                 MICHAEL A. ARATA, ESQ.
                                                                 Nevada Bar No. 12488                                Nevada Bar No. 11902
                                                            15   1635 Village Center Circle, Suite 200               10655 Park Run Drive, Suite 275
                                                                 Las Vegas, Nevada 89134                             Las Vegas NV, 89144
                                                            16   Attorneys for The Bank of New York Mellon           Attorneys for Taylor Wales
                                                            17   HUTCHISON & STEFFEN, PLLC
                                                            18
                                                                 /s/ Matthew K. Schriever
                                                            19   John T. Steffen, ESQ.
                                                                 Nevada Bar No. 4390
                                                            20   Matthew K. Schriever, ESQ.
                                                                 Nevada Bar No. 10745
                                                            21   Peccole Professional Park
                                                                 10080 West Alta Drive, Suite 200
                                                            22   Las Vegas, Nevada 89145
                                                                 Attorneys for Rugged Oaks Investments, LLC
                                                            23

                                                            24                                                 ORDER
                                                            25
                                                                          IT IS SO ORDERED:
                                                            26                                         _________________________________________
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                            27
                                                                                                                 January 25, 2019
                                                            28                                         DATED: _________________________________
                                                                                                               2
                                                                 47589316;1
